    Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 1 of 12 PageID #:251




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

NABOR MONTES, individually and on behalf               )
of all similarly situated persons,                     )
                                                       )
                               Plaintiff,              )
                                                       )
                       v.                              )       No. 2018 CV 8227
                                                       )
SANFORD KAHN, LLP, et al.,                             )
                                                       )
                               Defendants.             )

                         PLAINTIFF’S OPPOSITION TO
              DEFENDANT SANFORD KAHN LLP’S MOTION TO DISMISS

        Plaintiff Nabor Montes (“Plaintiff”), by and through his attorneys, the Open Communities

Legal Assistance Program, hereby respectfully responds in opposition to the Motion to Dismiss

filed by Defendant Sanford Kahn, LLP (“Sanford Kahn”), as follows:

   I.      DEFENDANT’S MOTION SHOULD BE DENIED BECAUSE IT
           CONTRADICTS THE WELL-PLEADED FACTS IN THE COMPLAINT AND
           IMPROPERLY RAISES CONTESTED EXTRINSIC MATTERS

        It’s well established that this Court is required, on a motion to dismiss, to presume all facts

in the Complaint are true.

               In appraising the sufficiency of the complaint we follow, of course,
               the accepted rule that a complaint should not be dismissed for failure
               to state a claim unless it appears beyond doubt that the plaintiff can
               prove no set of facts in support of his claim which would entitle him
               to relief. We are thus obliged in reviewing a dismissal of a complaint
               to take the facts alleged as true, but further we must also accept the
               reasonable inferences from these facts as true as well.


Illinois Migrant Council v. Campbell Soup Co., 519 F.2d 391, 394 (7th Cir. 1975) (internal

quotation marks and citations omitted). Further, the Court isn’t permitted to consider extrinsic

evidence either.


                                             Page 1 of 12
    Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 2 of 12 PageID #:252




               It is elementary that the district judge, in considering the motions to
               dismiss the amended complaint, had no right to consider any facts
               except those well-pleaded in the amended complaint. He had no
               right to hear evidence. He had no right to take judicial notice of
               anything, with the possible exception of facts of common
               knowledge which controvert averments set up in the amended
               complaint. Judicial notice is merely a substitute for the conventional
               method of taking evidence to establish facts. Subject to that possible
               exception, he was required to apply the existing law to the facts well-
               pleaded in the amended complaint. In determining whether plaintiff
               were entitled to relief on those facts he was not permitted to resort
               to the dictates of his own reason, to the exclusion of controlling
               principles of law embodying the distilled reason of the ages. In
               deviating from this rule he erred.

Grand Opera Co. v. Twentieth Century-Fox Film Corp., 235 F.2d 303, 307 (7th Cir. 1956). See

also Star-Kist Foods, Inc. v. Chicago, Rock Island & Pac. R. Co., 586 F. Supp. 252, 254 (N.D. Ill.

1984) (“Under Fed.R.Civ.P. 12(b)(6), however, the Court may not consider extrinsic evidence in

determining motions to dismiss.”)

       Here, Sanford Kahn repeatedly violates these rules, disputing the well-pleaded facts of the

Complaint by invoking an unrelated 2017 eviction case, arguing that Plaintiff hasn’t yet sought to

vacate the 2018 eviction order, and contesting whether or not Plaintiff speaks or reads English (he

doesn’t). Plaintiff is telling the truth, of course, Sanford Kahn’s oblique histrionics

notwithstanding. But it’s worth noting that Sanford Kahn has done this before.

               At the outset of their conversation, Eileen Kahn allegedly
               acknowledged the inaccuracy of the complaint lodged against Long.
               Kahn informed Long that Shorebank would allow her two weeks to
               resolve the dispute by working directly with Shorebank before it
               pursued any adverse action against her. To obtain the two-week
               period, Kahn explained to Long that she needed to sign a document
               prepared by Kahn that would postpone the case from proceeding in
               Circuit Court and would preclude Shorebank from taking any action
               to obtain a judgment. However, quite the opposite from Kahn's
               representations, the document she induced Long to sign was in fact
               a consent to the entry of final judgment on that day, vesting
               unconditional possession of Long's apartment in Shorebank. The
               judgment also unconditionally awarded Shorebank damages in the
               amount of $54.61.
                                            Page 2 of 12
    Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 3 of 12 PageID #:253




Long v. Shorebank Dev. Corp., 182 F.3d 548, 552 (7th Cir. 1999). So if previous events matter,

Long is quite persuasive.

       In any event, the Seventh Circuit frowns on the use of judicial notice in determining Rule

12(b)(6) motions, including judicial notice of previous judicial proceedings, where such notice is

proper only where the finding from that prior proceeding “is not subject to reasonable dispute.”

               The application of a previous finding to a latter proceeding must be
               beyond reasonable dispute before a court may take judicial notice
               because the effect of taking judicial notice under Rule 201 is to
               preclude a party from introducing contrary evidence and, in effect,
               directing a verdict against him as to the fact noticed. . . . If a court
               takes judicial notice of a fact whose application is in dispute, the
               court removes these weapons from the parties and raises doubt as to
               whether the parties received a fair hearing. Moreover, if a court
               could take judicial notice of a fact simply because it was found to be
               true in a previous action, the doctrine of collateral estoppel would
               be superfluous. For situations like the one at issue, we cannot allow
               a court to achieve through judicial notice what it cannot achieve
               through collateral estoppel. A district court may not take judicial
               notice of fact where its application may be reasonably disputed
               because use of this evidentiary device in this manner would abrogate
               the fundamental requirement of due process.


Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1083 (7th Cir. 1997) (internal

quotation marks and citations omitted). This case is about whether or not the 2018 eviction order

was fraudulently and unlawfully obtained; taking judicial notice of the proceedings, when what

happened during those proceedings is so plainly in dispute (particularly given no court reporter

was present) would be a clear violation of Seventh Circuit precedent as shown in Gen. Elec.

Capital Corp. And the 2017 eviction proceedings are irrelevant: they have nothing whatsoever to

do with the issues present here.

       The only question to be answered is whether Plaintiff can prove any set of facts entitling

him to relief. “Dismissal for failure to state a claim is proper only if the plaintiff can prove no set

of facts in support of his claims which would entitle him to relief. If it is possible to hypothesize a
                                             Page 3 of 12
    Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 4 of 12 PageID #:254




set of facts, consistent with the complaint, that would entitle the plaintiff to relief, dismissal under

Rule 12(b)(6) is inappropriate.” Lively v. Dynegy, Inc., 420 F. Supp. 2d 949, 952 (S.D. Ill. 2006).

As will be shown, Plaintiff has plainly met that standard.

        I.      PLAINTIFF HAS STATED A VALID CAUSE OF ACTION UNDER THE
                FAIR HOUSING ACT

        Sanford Kahn argues that because it acted solely as an agent of Whippletree, it isn’t liable

under the Fair Housing Act. Saieth Sanford Kahn: “Because there are no facts even suggesting that

Sanford Kahn refused to sell or rent the subject Premises to Plaintiff or was otherwise involved in

the sale or rental of the Premises, Plaintiff failed to state a claim under the Fair Housing Act against

Sanford Kahn.” The problem is that this argument is virtually identical to that raised by insurance

companies decades ago when they argued the Fair Housing Act didn’t apply to them – and i8t has

since been roundly rejected.


        Beginning with the landmark case of Laufman v. Oakley Bldg. & Loan Co., 408 F. Supp.

489, 493 (S.D. Ohio 1976), courts have held that the relevant inquiry in determining the

applicability of the Fair Housing Act is whether the party being sued has rendered a dwelling

“unavailable.” In Laufman, the question was whether a financial institution could be sued under

the FHA. The Laufman court answered that “a denial of financing assistance in connection with a

sale of a home would effectively “make unavailable or deny” a “dwelling.” When such denial

occurs as a result of racial considerations, s 3604 is transgressed.” Notably, the bank made the

same argument that Sanford Kahn makes here: that it couldn’t see or rent the unit in question.


        A few years later, in Dunn v. Midwestern Indem., Mid-Am. Fire & Cas. Co., 472 F. Supp.

1106, 1109 (S.D. Ohio 1979), the Laufman holding was expanded to apply to insurance companies.

“Since insurance is a precondition to adequate housing, a discriminatory denial of insurance would


                                             Page 4 of 12
    Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 5 of 12 PageID #:255




prevent a person economically able to do so from buying a house. Consequently, although

insurance redlining is not expressly proscribed by the Act, it is encompassed by both the broad

language of s 3604(a) and the legislative design of the Act which seeks to eliminate discrimination

within the housing field.” Dunn v. Midwestern Indem., Mid-Am. Fire & Cas. Co., 472 F. Supp.

1106, 1109 (S.D. Ohio 1979). Dunn and Laufman were expressly adopted by the Seventh Circuit

in N.A.A.C.P. v. Am. Family Mut. Ins. Co., 978 F.2d 287, 299 (7th Cir. 1992):


               Silence in the legislative history could imply that Members of
               Congress did not anticipate that the law would apply to insurers.
               Silence equally could imply that the debate was about the principle
               of non-discrimination, leaving details to the future. The backward
               phraseology of § 3604 suggests the latter possibility.

Id. at 299 (emphasis supplied). And in Nationwide Mut. Ins. Co. v. Cisneros, 52 F.3d 1351, 1357

(6th Cir. 1995), the Sixth Circuit Court of Appeals rejected the argument that a defendant needed

to be able to sell or rent a unit to be covered by the FHA.

               [P]laintiffs argue that in § 3604(a), because the general phrase
               “otherwise make unavailable or deny” follows the specific examples
               of failure “to sell or rent” or refusal “to negotiate for the sale or
               rental” of a dwelling, the phrase “otherwise make unavailable or
               deny” does not include any activities that do not directly affect the
               availability of a dwelling. We disagree.

       Against this backdrop, let’s look at the instant case. Plaintiff alleges that Amy Sellergren,

an attorney and partner at Sanford Kahn, told him that he needed to sign a form in order to speak

to a judge. Plaintiff alleges that Sellergren didn’t identify herself, and that an employee of

Whippletree, Sellergren’s client, was present and translated Sellergren’s words into Spanish. What

does that mean? It means that in the presence of the landlord, Sellergren lied to Plaintiff for the

sole purpose of obtaining an order of possession, thereby rendering Plaintiff’s unit unavailable to

him.



                                            Page 5 of 12
    Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 6 of 12 PageID #:256




       It’s for this reason that Sanford Kahn’s argument fails. Surely Sanford Kahn would agree

that had Whippletree’s agent made those false statements herself, Whippletree would have been

liable for a violation of Section 3604 on that basis. But Sanford Kahn argues that even when it

makes those statements on Whippletree’s behalf, with Whippletree’s agent there and serving as

translator, it’s still exempt from liability simply because it’s a law firm. That makes no logical

sense, and creates the rather perverse incentive that a landlord and its attorney can insulate each

other from FHA liability simply by having the lawyer do the talking in the landlord’s presence.


       Where Sanford Kahn goes wrong is in its assumption that only parties capable of signing

a lease or selling a house are covered under the FHA. But that’s just not what courts have said that

the statute means. Instead, a variety of “discriminatory business practices” are proscribed by the

statute; “[t]he language of the Act is broad and inclusive. Congress intended § 3604 to reach a

broad range of activities that have the effect of denying housing opportunities to a member of a

protected class.” Id. (internal quotation marks and citations omitted). Here, Sanford Kahn was

acting as an agent for Whippletree, and made false statements for the sole purpose of rendering

Plaintiff’s dwelling unavailable. To do so, they used his inability to speak English, thereby

discriminating against him on the basis of his national origin. Again: Sanford Kahn’s argument is

that an attorney is not liable for discriminatory actions she takes towards a tenant in the presence

of the landlord, on the landlord’s behalf, not in court, and for the purpose of achieving the

landlord’s aim of making the tenant’s unit unavailable. That’s not the law.


       Sanford Kahn is notably unable to come up with a single reported decision which holds, as

they argue, that attorneys representing landlords are exempted from Fair Housing Act liability as

a matter of law. DeSouza v. Taiman, No. 3:16-CV-00490, 2017 WL 3444672, at *1 (D. Conn.

Aug. 10, 2017), is an unreported slip opinion where a tenant sued her own former attorney, and is

                                            Page 6 of 12
    Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 7 of 12 PageID #:257




utterly inapposite here. In Givens v. Wenker, No. 1:10-CV-382, 2012 WL 1680099, at *7 (S.D.

Ohio May 14, 2012), another unreported decision, the court granted summary judgment (not a

12(b)(6) dismissal) to the attorney after discovery showed that the attorney hadn’t evicted the

plaintiff for a discriminatory purpose. Notably, the Givens court concluded that the plaintiff “has

asserted no legal theory by which an attorney representing a client in an eviction proceeding can

be subjected to civil liability for discrimination under the FHA.” The court in Givens did not say

that no such theory existed. And in Sabal Palm Condominiums of Pine Island Ridge Ass'n, Inc. v.

Fischer, 6 F. Supp. 3d 1272, 1294 (S.D. Fla. 2014), the District Court concluded that the attorney

for the condominium association wasn’t liable because he “has no authority to vote—and did not

in fact vote—on Sabal Palm's decision to sue Deborah instead of simply granting her requested

accommodation.”

       But most importantly, this case is very different than any of the three cited by Sanford

Kahn. This case isn’t like Sabal Palm, because this isn’t about advice that Sanford Kahn gave to

Whippletree. After all, anything that Sellergren said to Plaintiff, or to Whippletree in Plaintiff’s

presence, wouldn’t be privileged anyway, and certainly wouldn’t be legal advice. This case isn’t

like DeSouza, where a tenant sued her own attorney. And this case certainly isn’t like Givens,

which turned on this line from Comment c of the Restatement (Third) of the Law Governing

Lawyers § 56 (2000) (emphasis supplied): “A lawyer, like other agents, is not as such liable for

acts of a client that make the client liable.” Here, it was Sellergren, not Whippletree, who made

the false statements to Plaintiff, so by Sabal Palm’s reasoning, Sanford Kahn’s motion should be

denied. And the Restatement (Third) of the Law Governing Lawyers § 56 (2000) is clear that “a

lawyer is subject to liability to a client or nonclient when a nonlawyer would be in similar

circumstances.”



                                            Page 7 of 12
    Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 8 of 12 PageID #:258




       In fact, the Restatement (Third) does recognize liability for attorneys in cases like this one.

The United States Supreme Court has explained that “an action brought for compensation by a

victim of housing discrimination is, in effect, a tort action. And the Court has assumed that, when

Congress creates a tort action, it legislates against a legal background of ordinary tort-related

vicarious liability rules and consequently intends its legislation to incorporate those rules.” Meyer

v. Holley, 537 U.S. 280, 285, 123 S. Ct. 824, 828, 154 L. Ed. 2d 753 (2003). In that same vein,

Comment c to section 56 of the Restatement (Third) says this:

               In general, a lawyer is not liable for a client's tort unless the lawyer
               assisted the client through conduct itself tortious or gave
               substantial assistance to the client knowing the client's conduct to be
               tortious.

Restatement (Third) of the Law Governing Lawyers § 56 (2000) (emphasis supplied). Certainly,

Plaintiff has alleged assistance by Sanford Kahn in the tortious conduct. The Restatement contains

no carve-out for federal legislation; in fact, Comment i states that “Federal legislation applies to

lawyers and law firms in accordance with its jurisdictional and substantive terms.” And the

comments also state plainly that “[m]isrepresentation is not part of proper legal assistance . . .

Thus, lawyers are civilly liable to clients and nonclients for fraudulent misrepresentation. . . .”

Restatement (Third) of the Law Governing Lawyers § 56 (2000).

       Instructive here is Auriemma v. Montgomery, 860 F.2d 273, 278 (7th Cir. 1988), where the

Seventh Circuit Court of Appeals rejected the argument that attorneys were exempt from coverage

under the Fair Credit Reporting Act. In finding that even government attorneys were liable under

federal consumer protection law, the Court concluded that “[t]he costs of leaving unlawful conduct

unremedied under the circumstances of this case outweigh any potential benefits to be gained by

the judicial process by granting such immunity.” 860 F.2d at 280. Immunity was proper, held the




                                             Page 8 of 12
    Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 9 of 12 PageID #:259




Court, only where the actions in question were “intimately associated with the court-related duties

[of the attorneys].” Id.

        Similarly, courts have held that attorneys are subject to liability because their status is such

that the public will reasonably rely on their representations being true. As the Third District Court

of Appeals explained, “such liability is proper because of the greater information possessed by

professionals who express opinions upon which third parties would rely.” Kline v. First W. Gov't

Sec., Inc., 24 F.3d 480, 486 (3d Cir. 1994). An unsophisticated person appearing in court would

reasonably rely on a professional making a representation regarding court process – after all, he

wouldn’t know any better. As such, an actual attempt to deceive that person should be actionable.

        State law has reached similar conclusions. In Newburger, Loeb & Co. v. Gross, 563 F.2d

1057, 1080 (2d Cir. 1977), the Court held that attorneys are liable to third parties for unlawful

actions.

                Under New York law an attorney generally cannot be held liable to
                third parties for actions taken in furtherance of his role as counsel
                unless it is shown that he “did something either tortious in character
                or beyond the scope of his honorable employment.” Thus, while an
                attorney is privileged to give honest advice, even if erroneous, and
                generally is not responsible for the motives of his clients, admission
                to the bar does not create a license to act maliciously, fraudulently,
                or knowingly to tread upon the legal rights of others. . . .We find that
                the record supports the conclusion that [the attorney] went “beyond
                the scope of his honorable employment” and the district court's
                finding of liability.


Nor are attorneys exempt from liability under the Civil Rights Act (See, e.g., Wyatt v. Cole, 504

U.S. 158, 112 S. Ct. 1827, 118 L. Ed. 2d 504 (1992)).


        Similarly, Sanford Kahn’s argument that it is protected by the Illinois absolute litigation

privilege fails under well-established Seventh Circuit precedent. “A state absolute litigation


                                             Page 9 of 12
   Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 10 of 12 PageID #:260




privilege purporting to confer immunity from suit cannot defeat a federal cause of action.” Steffes

v. Stepan Co., 144 F.3d 1070, 1074 (7th Cir. 1998). See also Pardi v. Kaiser Found. Hosps., 389

F.3d 840, 851 (9th Cir. 2004) (same); Conditioned Ocular Enhancement, Inc. v. Bonaventura, 458

F. Supp. 2d 704 (N.D. Ill. 2006); Gray-Mapp v. Sherman, 100 F. Supp. 2d 810, 812 (N.D. Ill.

1999) (“[t]he litigation privilege, a creation of Illinois state law, cannot bar Gray–Mapp's claim

under the FDCPA.”). In Steffes and Pardi, the Seventh Circuit explicitly held that the Illinois and

California litigation privileges did not apply to bar claims brought under the Americans with

Disabilities Act.


       Further, Illinois state courts have restricted the litigation privilege to common law causes

of action, because holding otherwise would hold that the “privilege can thwart a legislative

enactment. Indeed, the chief flaw with the trial court's analogy is that invasion of privacy is a

common-law theory whereas an action based on the Act is statutory.” Doe v. Williams McCarthy,

LLP, 2017 IL App (2d) 160860, ¶¶ 24-25, 92 N.E.3d 607, 614. Noting that “the absolute-litigation

privilege applies to a narrow class of cases,” the Doe court concluded that “allowing the privilege

to defeat such [statutory causes of] action would make such language [creating those causes of

action] a nullity.” Id. As such, because the Fair Housing Act is a statutory right of action, not a

common law claim, Sanford Kahn’s motion should be denied.

       II.     PLAINTIFF STATES A VALID CAUSE OF ACTION UNDER THE
               ILLINOIS CONSUMER FRAUD ACT


       Sanford Kahn cites to Cripe v. Leiter, 184 Ill. 2d 185, 703 N.E.2d 100 (1998), for the

proposition that attorneys are immune from suit under the Illinois Consumer Fraud and Deceptive

Business Practices Act. But Cripe applied to a client suing her own attorney for purportedly

improper billing, and the holding of Cripe applies to situations where a fiduciary relationship exists


                                            Page 10 of 12
   Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 11 of 12 PageID #:261




between the plaintiff and defendant. Hill v. Sisters of St. Francis Health Servs., Inc., No. 06 C

1488, 2006 WL




        3783415, at *1 (N.D. Ill. Dec. 20, 2006).


        But Cripe doesn’t apply here for another reason. Sanford Kahn is essentially arguing that

it cannot be held liable for its conduct as an attorney representing a client. That’s what Cripe says,

at least insofar as a fiduciary relationship is concerned. But this situation is different because here,

Sellergren didn’t identify herself to Plaintiff as an attorney. Instead, as alleged in the complaint,

she effectively impersonated a member of the court staff. Cripe, by its terms, holds that “the

legislature did not intend the Consumer Fraud Act to apply to regulate the conduct of attorneys in

representing clients.” 184 Ill. 2d at 199. But it would be quite bizarre to hold that an attorney failing

to identify herself and impersonating a member of the court staff is somehow in the ordinary course

of her own representation.


        Sanford Kahn also argues that Plaintiff failed to plead that he suffered actual damages.

However, Defendant’s argument that Plaintiff paid monies to Whippletree proves too much – as

Sanford Kahn concedes, Plaintiff paid those monies in order to satisfy that fraudulently obtained

judgment, thus showing that he suffered actual damages. As Plaintiff alleges in paragraphs 69

through 73, Defendants literally blocked Plaintiff from entering his mobile home so as to coerce

him into making payments – hardly the evidence of a voluntary agreement Sanford Kahn is

wishcasting! Further, Plaintiff alleges in paragraph 73 of his Complaint that he suffered damage

to his credit as a result of the eviction judgment.



                                             Page 11 of 12
  Case: 1:18-cv-08227 Document #: 28 Filed: 03/14/19 Page 12 of 12 PageID #:262




      For these reasons, Defendant’s motion should be denied.




                                                        Respectfully Submitted,
                                                        NABOR MONTES, on behalf of
                                                        themselves and all others similarly
                                                        situated,


                                                        /s/    Sheryl Melanie Ring
                                                        By their counsel,
                                                        Sheryl Ring, Esq.

Sheryl Ring, Esq. #6311043
Open Communities Legal Assistance Program/#62447
990 Grove Street, Suite 500
Evanston, Illinois 60201
(847) 501-5760
sheryl@open-communities.org




                                       Page 12 of 12
